DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 the limitation of “at least one additional piston fluid channel…” is unclear since no first piston fluid channel has previously been claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6-8,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ericksen et al. 9,452,654.
Regarding claims 1,18 Ericksen incorporates by reference several patents as discussed in columns 1` and 2 in their entirety.  Applicant’s are encouraged to review these references in their entirety since these features could be incorporated into the device of Eriksen.
Eriksen shows in figures 18A—18R2:
A damper comprising:
a reservoir 1860;
a cylinder 1800, said cylinder comprising a cylinder inner diameter (ID), said cylinder
fluidly coupled with said reservoir;
a rod:
a piston 1800, said piston coupled to said rod and configured for operation within said
cylinder, said piston configured to divide said cylinder into a compression side 1820 and a rebound side 1832;
an active base valve 460 (see figures 18J and 18K), said active base valve to provide independent flow control for a
reservoir flow path between said cylinder and said reservoir; and
an active main valve 460 (see figure 18A), said active main valve to provide independent flow control for a piston flow path fluidly coupling said compression side with said rebound side.
Regarding claims 2,6,7, 8 as broadly claimed and as readily apparent from the drawings these limitations are capable of being met.  See at least col 14 lines 44-57.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,9-12,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. in view of Sakuta et al. U.S. 2017/0328440.
Regarding claim 3, subject to the 112 rejection above, Eriksen lacks specifically showing an ‘additional’ piston 1804 fluid channel therethrough.  However note the shim arrangements at 1806 which appear to cover fluid channels in a common piston structural arrangement in known shock absorbers.  However, no discussion of these apparent fluid channels is made in Eriksen.
Sakuta is relied upon to provide an example of a commonly known piston structure 2 in figures 1+ having a shim arrangement at ‘Vp’ and Ve’ similar to Eriksen covering fluid channels 3,4.
One having ordinary skill in the art before the invention was effectively filed would realize that the piston shown in Eriksen (as shown) is capable of functioning as the piston 2 shown in Sakuta.
Alternatively one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have substituted the piston and shim arrangement 2 shown in Sakuta, for the piston 1804 shown in Eriksen, simply to adjust the damping characteristics of the absorber to predetermined requirements, applications, and/or vehicles.
Regarding claims 9-12, as explained above, these limitations are met.
Regarding claims 15-17 as broadly claimed and as readily apparent from the drawings these limitations are capable of being met.  See at least col 14 lines 44-57.
Claims 4,5,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. in view of Marking 9,353,818.
Regarding claims 4,5,19,20 note in cols 1,2 Eriksen incorporates several patents by reference, several of which use remote control for the actively controllable valves.
Nevertheless Eriksen (alone) lacks specifically stating that the electrically actuated base valve 460 is ‘remotely activated’ however this appears to be the case.
The reference to Marking shows a similar shock absorber arrangement where the bypass valve 200 may be remotely actuated.  See col 5 lines 36-46.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have made the actively controllable main and base valves 460 in Eriksen remotely actuated, such as by using a switch on the dashboard, as taught by Marking, simply to offer an extra element of control over the damping properties of the shock absorber.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen/Sakuta et al. as applied to claim 9 above, and further in view of Marking 9,353,818.
Regarding claims 13-14 note in cols 1,2 Eriksen incorporates several patents by reference, several of which use remote control for the actively controllable valves.
Nevertheless Eriksen (alone) lacks specifically stating that the electrically actuated base valve 460 is ‘remotely activated’ however this appears to be the case.
The reference to Marking shows a similar shock absorber arrangement where the bypass valve 200 may be remotely actuated.  See col 5 lines 36-46.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have made the actively controllable main and base valves 460 in Eriksen remotely actuated, such as by using a switch on the dashboard, as taught by Marking, simply to offer an extra element of control over the damping properties of the shock absorber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/11/22